            Case 1:20-cv-00971-VEC Document 1 Filed 02/05/20 Page 1 of 17



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, Eighth Floor
New York, NY 10011
Tel.: 212-465-1180
Fax: 212-465-1181
Attorneys for Plaintiffs, FLSA Collective
Plaintiffs and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


FRANCISCO EMETERIO,
on behalf of himself, FLSA Collective Plaintiffs
and the Class,

                Plaintiffs,                            Case No.:

                                                       CLASS AND COLLECTIVE
                                                       ACTION COMPLAINT
       v.
                                                       Jury Trial Demanded


A & P RESTAURANT CORP.
d/b/a REMEDY DINER,
MODERN HOSPITALITY GROUP CORP.
d/b/a JAX INN DINER,
ANASTASIOS GIANNOPOULOS,
and PETER GIANNOPOULOS,

                        Defendants.


       Plaintiff, FRANCISCO EMETERIO (hereinafter, “Plaintiff” or “Plaintiff FRANCISCO

EMERTERIO”), on behalf of himself and others similarly situated, by and through his

undersigned attorneys, hereby files this class and collective action Complaint against

Defendants A & P RESTAURANT CORP. d/b/a REMEDY DINER, MODERN HOSPITALITY

GROUP CORP. d/b/a JAX INN DINER (the “Corporate Defendants”), ANASTASIOS



                                                   1
         Case 1:20-cv-00971-VEC Document 1 Filed 02/05/20 Page 2 of 17



GIANNOPOULOS,          and   PETER      GIANNOPOULOS           (“Individual   Defendants”)    (each

individually, “Defendant” or, collectively, “Defendants”) and states as follows:

                                       INTRODUCTION

       1. Plaintiff alleges, pursuant to the Fair Labor Standards Act as amended, 29 U.S.C.

§§201 et. seq. (“FLSA”), that he, FLSA Collective Plaintiffs and similarly situated individuals

are entitled to recover from Defendants: (1) unpaid overtime, (2) unpaid wages due to time-

shaving, (3) liquidated damages, and (4) attorneys’ fees and costs.

       2. Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”), he and

others similarly situated are entitled to recover from Defendants: (1) unpaid overtime, (2) unpaid

wages due to time-shaving, (3) unpaid spread of hours premium, (4) improper meal credit

deductions, (5) statutory penalties, (6) liquidated damages, and (7) attorneys’ fees and costs.

                                     JURISDICTION AND VENUE

       3. This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b), 28

U.S.C. §§1331, 1337 and 1343 and has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. §1367.

       4. Venue is proper in the Southern District pursuant to 28 U.S.C. §1391.

                                            PARTIES

       5. Plaintiff, FRANCISCO EMETERIO, is a resident of Queens County, New York.

       6. Defendants collectively own and operate two (2) restaurants at the following

locations in New York:

               (a) A & P RESTAURANT CORP. d/b/a REMEDY DINER - 245 E. Houston

               Street, New York, New York 10002; and




                                                 2
         Case 1:20-cv-00971-VEC Document 1 Filed 02/05/20 Page 3 of 17



               (b) MODERN HOSPITALITY GROUP CORP. d/b/a JAX INN DINER - 72-12

               Northern Blvd., Jackson Heights, New York 11372,

(collectively, the “Restaurants”). The Restaurants are operated as a single integrated enterprise,

under the common control of the Individual Defendants. Specifically, the Restaurants are

engaged in related activities, share common ownership and have a common business purpose.

       7. Defendants operate the Restaurants through the following Coprorate Defendants:

               (a) Corporate Defendant, A & P RESTAURANT CORP. d/b/a REMEDY

                  DINER, is a domestic business corporation organized under the laws of New

                  York, with a principal place of business and an address for service of process

                  located at 245 E. Houston Street, New York, New York 10002.

               (b) Corporate Defendant, MODERN HOSPITALITY GROUP CORP. d/b/a JAX

                  INN DINER, is a domestic business corporation organized under the laws of

                  New York, with a principal place of business located at 72-12 Northern Blvd.,

                  Jackson Heights, New York 11372, and an address for service of process

                  located at c/o KORDAS & MARINIS, LLP, 5-44 47th Avenue, Third Floor,

                  Long Island City, New York 11101.

       8. Individual Defendant ANASTASIOS GIANNOPOULOS is a principle of the

Corporate Defendants. ANASTASIOS GIANNOPOULOS exercises operational control as it

related to all employees including Plaintiff, FLSA Collective Plaintiffs and the Class.

ANASTASIO GIANNOPOULOS frequently visits each of the Restaurants. ANASTASIO

GIANNOPOULOS exercises the power to (and also delegates to managers and supervisors the

power to) fire and hire employees, supervise and control employee work schedules and

conditions of employment, and determine the rate and method of compensation of employees



                                                3
         Case 1:20-cv-00971-VEC Document 1 Filed 02/05/20 Page 4 of 17



including those of Plaintiff, FLSA Collective Plaintiffs and the Class. At all times, employees of

the Restaurants could complain to ANASTASIO GIANNOPOULOS directly regarding any of

the terms of their employment, and ANASTASIO GIANNOPOULOS would have the authority

to effect any changes to the quality and terms of employees’ employment, including changing

their schedule, compensation, or terminating or hiring such employees. ANASTASIO

GIANNOPOULOS exercised functional control over the business and financial operations of all

Corporate Defendants. ANASTASIO GIANNOPOULOS had the power and authority to

supervise and control supervisors of Plaintiff, FLSA Collective Plaintiffs and Class members,

and could reprimand employees.

       9. Individual Defendant PETER GIANNOPOULOS is a principle of the Corporate

Defendants. PETER GIANNOPOULOS exercises operational control as it related to all

employees    including   Plaintiff,   FLSA   Collective   Plaintiffs   and   the   Class.   PETER

GIANNOPOULOS frequently visits each of the Restaurants. He exercises the power to (and also

delegates to managers and supervisors the power to) fire and hire employees, supervise and

control employee work schedules and conditions of employment, and determine the rate and

method of compensation of employees including those of Plaintiff, FLSA Collective Plaintiffs

and the Class. At all times, employees of the Restaurants could complain to PETER

GIANNOPOULOS directly regarding any of the terms of their employment, and PETER

GIANNOPOULOS would have the authority to effect any changes to the quality and terms of

employees’ employment, including changing their schedule, compensation, or terminating or

hiring such employees. PETER GIANNOPOULOS exercised functional control over the

business and financial operations of all Corporate Defendants. PETER GIANNOPOULOS had




                                                4
          Case 1:20-cv-00971-VEC Document 1 Filed 02/05/20 Page 5 of 17



the power and authority to supervise and control supervisors of Plaintiff, FLSA Collective

Plaintiffs and Class members, and could reprimand employees.

        10. At all relevant times, Corporate Defendants were and continue to be an “enterprise

engaged in commerce” within the meaning of the FLSA.

        11. At all relevant times, the work performed by Plaintiff, FLSA Collective Plaintiffs and

Class members was directly essential to the business operated by Defendants.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

        12. Plaintiff brings claims for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b), on behalf of all non-exempt front-of-house and back-of-house

employees (including delivery persons, servers, runners, bussers, porters, cooks, line-cooks, food

preparers and dishwashers) employed by Defendants on or after the date that is six years before

the filing of the Complaint in this case as defined herein (herein, “FLSA Collective Plaintiffs”).

        13. At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are and have

been similarly situated, have had substantially similar job requirements and pay provisions, and

are and have been subjected to Defendants’ decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them their proper overtime premium at one and a half times the regular rate for all hours worked

over forty (40) in a workweek and their proper wages due to a policy of time-shaving. The

claims of Plaintiff stated herein are essentially the same as those of the other FLSA Collective

Plaintiffs.

        14. The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to §16(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective

Plaintiffs are readily ascertainable. For purposes of notice and other purposes related to this



                                                 5
         Case 1:20-cv-00971-VEC Document 1 Filed 02/05/20 Page 6 of 17



action, their names and addresses are readily available from the Defendants. Notice can be

provided to FLSA Collective Plaintiffs via first class mail to the last address known to

Defendants.

                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       15. Plaintiff brings claims for relief pursuant to the Federal Rules of Civil Procedure

(“F.R.C.P.”) Rule 23, on behalf of all non-exempt front-of-house and back-of-house employees

(including delivery persons, servers, runners, bussers, porters, cooks, line-cooks, food preparers

and dishwashers) employed by Defendants on or after the date that is six years before the filing

of the Complaint in this case as defined herein (the “Class Period”).

       16. All said persons, including Plaintiff, are referred to herein as the “Class.” The Class

members are readily ascertainable. The number and identity of the Class members are

determinable from the records of Defendants. The hours assigned and worked, the position held,

and rates of pay for each Class member are also determinable from Defendants’ records. For

purposes of notice and other purposes related to this action, their names and addresses are readily

available from Defendants. Notice can be provided by means permissible under F.R.C.P. 23.

       17. The proposed Class is so numerous that a joinder of all members is impracticable, and

the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown, the facts on which the calculation of that number

are presently within the sole control of Defendants, there is no doubt that there are more than

forty (40) members of the Class.

       18. Plaintiff’s claims are typical of those claims that could be alleged by any member of

the Class, and the relief sought is typical of the relief, that would be sought by each member of

the Class in separate actions. All the Class members were subject to the same corporate practices



                                                 6
         Case 1:20-cv-00971-VEC Document 1 Filed 02/05/20 Page 7 of 17



of Defendants of (i) failing to pay wages for all hours worked, (ii) failing to pay overtime

premium for hours worked in excess of 40 per workweek, (iii) taking improper meal credit

deductions (iv) failing to pay spread of hours premium, (v) failing to provide proper wage

statements per requirements of the NYLL, and (vi) failing to properly provide wage notices to

Class members, at the date of hiring and annually, per requirements of the NYLL.

       19. Defendants’ corporate-wide policies and practices affected all Class members

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each

Class member. Plaintiff and other Class members sustained similar losses, injuries and damages

arising from the same unlawful policies, practices and procedures.

       20. Plaintiff is able to fairly and adequately protect the interests of the Class and has no

interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced and

competent in both class action litigation and employment litigation and have previously

represented Plaintiffs in wage and hour cases.

       21. A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation

where individual class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute common claims in a single forum simultaneously, efficiently, and

without the unnecessary duplication of efforts and expense that numerous individual actions

engender. Because of losses, injuries and damages suffered by each of the individual Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

members to redress the wrongs done to them. On the other hand, important public interests will



                                                 7
          Case 1:20-cv-00971-VEC Document 1 Filed 02/05/20 Page 8 of 17



be served by addressing the matter as a class action. The adjudication of individual litigation

claims would result in a great expenditure of Court and public resources; however, treating the

claims as a class action would result in a significant saving of these costs. The prosecution of

separate actions by individual members of the Class would create a risk of inconsistent and/or

varying adjudications with respect to the individual members of the Class, establishing

incompatible standards of conduct for Defendant and resulting in the impairment of class

members’ rights and the disposition of their interests through actions to which they were not

parties. The issues in this action can be decided by means of common, class-wide proof. In

addition, if appropriate, the Court can, and is empowered to, fashion methods to efficiently

manage this action as a class action.

       22. Defendants and other employers throughout the state violate the New York Labor

Law. Current employees are often afraid to assert their rights out of fear of direct or indirect

retaliation. Former employees are fearful of bringing claims because doing so can harm their

employment, future employment, and future efforts to secure employment. Class actions provide

class members who are not named in the Complaint a degree of anonymity, which allows for the

vindication of their rights while eliminating or reducing these risks.

       23. There are questions of law and fact common to the Class which predominate over any

questions affecting only individual class members, including:

               a. Whether Defendants employed Plaintiff and the Class within the meaning of

                   the New York law and applicable state laws;

               b. What are and were the policies, practices, programs, procedures, protocols and

                   plans of Defendants regarding the types of work and labor for which

                   Defendants did not pay Plaintiff and Class members properly;



                                                 8
       Case 1:20-cv-00971-VEC Document 1 Filed 02/05/20 Page 9 of 17



           c. At what common rate, or rates subject to common methods of calculation,

              were and are Defendants required to pay Plaintiff and Class members for their

              work;

           d. Whether Defendants properly notified Plaintiff and Class members of their

              hourly rates and overtime rates;

           e. Whether Defendants properly compensated Plaintiff and Class members for

              all hours worked;

           f. Whether Defendants operated their business with a policy of failing to pay

              Plaintiff, FLSA Collective Plaintiffs and Class members for all hours worked

              due to a policy of time shaving;

           g. Whether Defendants claimed an invalid meal credit;

           h. Whether Defendants paid the spread of hours premium owed to employees

              working more than ten (10) hours per day as required by the NYLL.

           i. Whether Defendants provided proper wage statements informing employees

              of information required to be provided on wage statements as required under

              the NYLL and applicable state laws; and

           j. Whether Defendants provided proper wage and hour notice to employees,

              including, among others, the rate of compensation, trade name of employer,

              pursuant to the requirements of the NYLL and applicable state laws.

                                     STATEMENT OF FACTS

     24. In or around January 2010, Plaintiff FRANCISCO EMETERIO was hired by

Defendants to work as a line cook for Defendants’ A & P RESTAURANT CORP. d/b/a




                                           9
         Case 1:20-cv-00971-VEC Document 1 Filed 02/05/20 Page 10 of 17



REMEDY DINER located at 245 E. Houston Street New York, New York 10002. Plaintiff was

employed by Defendants until in or around June 2019.

        25. From in or around January 2010 through June 2019, Plaintiff FRANCISCO

EMETERIO regularly worked over forty (40) hours per week Monday, Tuesday, and Thursday

from 6:00a.m. until 3:00p.m., Friday from 6:00a.m. until 11:00a.m., Saturday from 6:00a.m.

until 4:00p.m., and Sunday from 3:00.a.m until 4:00p.m., for a total of fifty-five (55) hours per

week.

        26. Throughout Plaintiff’s employment with Defendants, Plaintiff FRANCISCO

EMETERIO regularly worked over ten (10) hours per day. Plaintiff and Class members similarly

worked over ten (10) hours per workday.

        27. From in or around January 2010 until December 31, 2014, Plaintiff FRANCISCO

EMETERIO was compensated at a straight time rate of $11.00 per hour. From January 1, 2015

until December 31, 2015, Plaintiff FRANCISCO EMETERIO received his compensation at a

straight time rate of $12.50 per hour. From January 1, 2016 until December 31, 2017,

FRANCISCO EMETERIO received his compensation at a straight time rate of $13.40 per hour.

From January 1, 2018 until December 31, 2019, FRANCISCO EMETERIO received his

compensation at a straight time rate of $14.60 per hour. From January 1, 2019 until the end of his

employment in June 2019, Plaintiff FRANCISCO EMETERIO was compensated at a straight

time rate of $15.00 per hour.

        28. From the start of Plaintiff’s employment until January 2019, Plaintiff regularly

worked over forty (40) hours per week, however, Plaintiff was not compensated his overtime

premium for hours worked over forty (40), as Defendants paid Plaintiff at a straight time rate for

the first forty-five (45) hours on his check, and then paid the remaining overtime hours on a



                                               10
         Case 1:20-cv-00971-VEC Document 1 Filed 02/05/20 Page 11 of 17



straight time basis in cash. Similarly, FLSA collective Plaintiffs and Class members also worked

similar hours that regularly exceeded forty (40) hours over week and were similarly paid at a

straight time rate for their overtime hours.

       29. From the start of Plaintiff’s employment until January 2019, Defendants had a policy

of automatically deducting thirty (30) minutes each workday for a meal break. However,

Plaintiff FRANCISCO EMETERIO did not have an opportunity to take a meal break and was

required to work though Plaintiff’s meal break, as Plaintiff would be required to work even while

on break. As a result, this break was not a free and clear meal break. As a result, Plaintiff

FRANCISCO EMETERIO suffered from three (3) hours of time-shaving per workweek. During

weeks in which Plaintiff’s work hours exceeded forty (40) hours per week, such time-shaved

hours were overtime hours. Similarly, FLSA Collective Plaintiffs and Class members were not

permitted to take a free and clear break.

       30. Throughout Plaintiff’s employment with Defendants, Defendants deducted $25.75 per

week from his pay as a meal credit, well above what was legally permissible. On most days

Plaintiff was not provided with a meal break yet still had the meal credit deducted.

Notwithstanding the lack of a break to eat meals, Defendants did not satisfy the regulatory meal

credit requirements because Defendants did not provide at least one item from each food group.

The meals regularly failed to contain either protein, grains or potatoes, or fruits or vegetables. At

all times, employees were only permitted to drink water. Class members were similarly deducted

$25.75 per week for a meal credit even though they were not provided free and clear breaks for

meals and meals did not contain an item from each food category.

       31. At no time during the relevant periods did Defendants provide Plaintiff or Class

members with proper wage statements as required by the NYLL. Plaintiff and Class members



                                                 11
        Case 1:20-cv-00971-VEC Document 1 Filed 02/05/20 Page 12 of 17



received fraudulent wage statements that reflected only their scheduled hours, and not actual

hours worked.

       32. At no time during the relevant periods did Defendants provide Plaintiff or Class

members with proper wages notices, at the beginning of employment and annually thereafter as

required by the NYLL.

       33. Defendants knowingly and willfully operated their business with a policy of not

paying for all hours worked, and the proper overtime rate thereof for all hours worked to

Plaintiff, FLSA Collective Plaintiffs and Class members in violation of the FLSA and NYLL.

       34. Defendants knowingly and willfully operated their business with a policy of not

paying the proper overtime premium for all hours worked to Plaintiff and Class members, in

violation of the FLSA and the NYLL.

       35. Defendants knowingly and willfully operated their business with a policy of not

paying spread-of-hours premium to Plaintiff and Class members, in violation of the NYLL.

       36. Defendants knowingly and willfully claimed an unlawful meal credit from Plaintiff’s

and Class members’ wages, in violation of the NYLL

       37. Defendants knowingly and willfully operated their business with a policy of not

providing proper wage notices, at the beginning of employment and annually thereafter, pursuant

to the requirements of the NYLL.

       38. Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements as required by the NYLL.

       39. Plaintiff retained Lee Litigation Group, PLLC to represent Plaintiff, FLSA Collective

Plaintiffs and Class members.

                                   STATEMENT OF CLAIM



                                              12
         Case 1:20-cv-00971-VEC Document 1 Filed 02/05/20 Page 13 of 17



                                           COUNT I

                   VIOLATION OF THE FAIR LABOR STANDARDS ACT


       40. Plaintiff realleges Paragraphs 1 through 39 of this Class and Collective Action

Complaint as fully set forth herein.

       41. At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. §§206(a) and 207(a). Further, Plaintiff and FLSA Collective Plaintiffs are

covered individuals within the meaning of the FLSA, 29 U.S.C. §§206(a) and 207(a).

       42. At all relevant times, Defendants employed Plaintiff and FLSA Collective Plaintiffs

within the meaning of the FLSA.

       43. At all relevant times, Corporate Defendants had gross annual revenues in excess of

$500,000.

       44. At all relevant times, Defendants had a policy and practice of time-shaving that failed

to pay Plaintiff and FLSA Collective Plaintiffs for all hours worked.

       45. At all relevant times, the Defendants had a policy and practice that failed to pay

overtime compensation at the statutory rate of time and one-half to Plaintiff and FLSA Collective

Plaintiffs for all hours worked in excess of forty (40) hours per workweek due to a policy of

time-shaving.

       46. Defendants failed to pay Plaintiff and FLSA Collective Plaintiffs overtime

compensation in the lawful amount for hours worked in excess of the maximum hours provided

for in the FLSA.

       47. Defendants failed to pay Plaintiff and FLSA Collective Plaintiffs their wages in the




                                                13
         Case 1:20-cv-00971-VEC Document 1 Filed 02/05/20 Page 14 of 17



lawful amount for their hours worked.

       48. Records, if any, concerning the number of hours worked by Plaintiff and FLSA

Collective Plaintiffs and the actual compensation paid to Plaintiff and FLSA Collective Plaintiffs

should be in the possession and custody of the Defendants. Plaintiff intends to obtain these

records by appropriate discovery proceedings to be taken promptly in this case and, if necessary,

will then seek leave of Court to amend this Complaint to set forth the precise amount due.

       49. Defendants knew of and/or showed a willful disregard for the provisions of the FLSA

as evidenced by their failure to compensate Plaintiff and FLSA Collective Plaintiffs their proper

wages, including their proper overtime premium, when Defendants knew or should have known

such was due.

       50. Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

Plaintiffs of their rights under the FLSA.

       51. As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages pursuant

to the FLSA.

       52. Due to the intentional, willful and unlawful acts of Defendants, Plaintiff and FLSA

Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid wages

and unpaid overtime, plus an equal amount as liquidated damages.

       53. Plaintiff and FLSA Collective Plaintiffs are entitled to an award of their reasonable

attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

                                               COUNT II

                         VIOLATION OF THE NEW YORK LABOR LAW




                                                14
          Case 1:20-cv-00971-VEC Document 1 Filed 02/05/20 Page 15 of 17



         54. Plaintiff realleges Paragraphs 1 through 53 of this Class and Collective Action

Complaint as if fully set forth herein.

         55. At all relevant times, Plaintiff and Class members were employed by the Defendants

within the meaning of the NYLL, §§2 and 651.

         56. Defendants willfully violated Plaintiff’s and Class members’ rights by failing to pay

them wages in the lawful amount for hours worked due to a policy of time-shaving.

         57. Defendants willfully violated the rights of Plaintiffs and Class members by failing to

pay them overtime compensation at the rate of not less than one and one-half times the regular

rate of pay for each hour worked in excess of forty (40) hours in a workweek.

         58. Defendants failed to properly notify employees of their overtime rate, in direct

violation of the NYLL.

         59. Plaintiff and Class members regularly worked days that exceeded ten (10) hours per

day. Defendants willfully violated Plaintiff’s and Class members’ rights by failing to pay spread

of hours premium to Plaintiff and Class members for each day their workday exceeded ten (10)

hours.

         60. Defendants knowingly and willfully operated their business with a policy of not

providing Plaintiff and Class members proper wage notice, at date of hiring and annually

thereafter, as required under the NYLL.

         61. Defendants knowingly and willfully operated their business with a policy of not

providing wage statements, as required under the NYLL.

         62. Due to the Defendants’ NYLL violations, Plaintiff and Class members are entitled to

recover from Defendants unpaid wages due to time-shaving, unpaid overtime, unpaid spread of

hours premium, damages for unreasonably delayed payments, reasonable attorneys’ fees,



                                                15
             Case 1:20-cv-00971-VEC Document 1 Filed 02/05/20 Page 16 of 17



liquidated damages, statutory penalties, and costs and disbursements of the action, pursuant to

NYLL.

                                           PRAYER FOR RELIEF

        WHEREFORE, Plaintiff on behalf of himself, FLSA Collective Plaintiffs and Class

members, respectfully requests that this Court grant the following relief:

        a.     A declaratory judgment that the practices complained of herein are unlawful under

               the FLSA and the NYLL;

        b.     An injunction against Defendants and their officers, agents, successors, employees,

               representatives and any and all persons acting in concert with them as provided by

               law, from engaging in each of the unlawful practices, policies and patterns set forth

               herein;

        c.     An award of unpaid overtime compensation due under the FLSA and the NYLL;

        d.     An award of unpaid spread of hours premium due under the NYLL;

        e.     An award of liquidated and/or punitive damages as a result of Defendants’ willful

               failure to pay overtime compensation pursuant to 29 U.S.C. §216;

        f.     An award of liquidated and/or punitive damages as a result of Defendants’ willful

               failure to pay overtime compensation and spread of hours premium pursuant to the

               NYLL;

        g.     An award of statutory penalties, prejudgment and post judgment interest, costs and

               expenses of this action together with reasonable attorneys’ and expert fees and

               statutory penalties;

        h.     Designation of Plaintiff as Representative of the FLSA Collective Plaintiffs;

        i.     Designation of this action as a class action pursuant to F.R.C.P. 23;



                                                   16
             Case 1:20-cv-00971-VEC Document 1 Filed 02/05/20 Page 17 of 17



        j.     Designation of Plaintiff as Representative of the Class; and

        k.     Such other and further relief as this Court deems just and proper.

                                           JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.



Dated: February 4, 2020                 Respectfully submitted,

                                          By: /s/ C.K. Lee
                                              C.K. Lee, Esq.

                                                 LEE LITIGATION GROUP, PLLC
                                                 C.K. Lee (CL 4086)
                                                 Anne Seelig (AS 3976)
                                                 148 West 24th Street, Eighth Floor
                                                 New York, NY 10011
                                                 Tel.: 212-465-1180
                                                 Fax: 212-465-1181
                                                 Attorneys for Plaintiff, FLSA Collective
                                                 Plaintiffs and the Class




                                                     17
